Citation Nr: 0714764	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.

2.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from May 1939 to October 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection 
for hearing loss disability; the appellant was notified of 
this decision, but no appeal.

2.  Evidentiary submissions since the August 2002 rating 
decision are relevant and cure an evidentiary defect.

3.  Hearing loss disability is attributable to service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  New and 
material evidence sufficient to reopen the claim for service 
connection for hearing loss disability has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Hearing loss disability was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2004 essentially complied with statutory notice 
requirements as outlined above.  In addition to notifying the 
appellant of the evidentiary requirements for the claim of 
service connection, the RO advised the appellant the 
appellant of the legal requirement to submit new and material 
evidence to reopen his previously denied claim for service 
connection for hearing loss.  Moreover, the appellant was 
informed of the specific reason the claim was previously 
denied to better allow him to substantiate his claim.  See 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant).
The Board acknowledges that notice of the disability rating 
and effective date elements has not been provided.  However, 
the error does not prejudice the appellant in view of the 
grant of service connection as discussed below.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, recent VA treatment records 
have been associated with the claims folder.  A hearing was 
scheduled, but the appellant was unable to report due to his 
advanced age.  We find that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Service connection for hearing loss disability was initially 
denied by the RO in December 1981.  At that time, it was 
noted that hearing loss had not been shown on separation 
examination.  No appeal was filed and that decision became 
final.  The appellant subsequently filed claims to reopen 
this issue.  In June 2000, February 2002, and August 2002, 
the RO denied the claim for service connection for hearing 
loss because new and material evidence had not been submitted 
to reopen the claim.  The appellant was notified of these 
decisions.  No appeal was filed and the decisions became 
final.

Previously considered evidentiary submissions include service 
medical records, VA treatment records, reports of VA 
examinations dated June 1964 and May 2002, a letter dated 
March 2002 from C.T., M.D., and various statements from the 
appellant.  Service records show that the appellant served as 
an airplane mechanic and a pilot, and that he sustained 
shrapnel fragment wounds during the Japanese attack on Pearl 
Harbor in December 1941.  Reports of examination dated 
September 1942, February 1943, and February 1945 reflect that 
the appellant denied a history of ear trouble.  At these 
examinations, hearing (whisper) was 20/20 bilaterally and 
membrana tympani were described as normal bilaterally.

Report of VA examination dated June 1964 reflects no 
complaints of decreased hearing and findings for no 
significant abnormalities on examination of the ear canals 
and drums.

An audiogram in May 1981 is consistent with hearing loss 
disability.

A June 1981 statement from the appellant reflects that he was 
not treated for hearing loss while on active duty.  He 
reported that he began to notice hearing loss about 10 years 
earlier and that a doctor indicated that there was evidence 
of a ruptured ear drum.  The appellant averred that this 
injury must have occurred in service at the same time he 
sustained his muscle wounds during the bombing of Pearl 
Harbor.

VA treatment records dated March to October 1981 show 
findings for bilateral sensorineural hearing loss.  The 
appellant reported a gradual onset of decreased hearing and 
having been told he had had a hole in his left eardrum.

A letter dated March 2002 from the appellant's VA physician 
reflects her opinion that the appellant had hearing los due 
to acoustic trauma during the bombardment of Pearl Harbor in 
service.

Report of VA examination dated May 2002 shows findings 
consistent with a hearing loss disability as defined by 
38 C.F.R. § 3.385.  It was noted that the appellant worked on 
building aircrafts, rockets, and missiles for 35 years.  He 
did not work on the flight line.  He denied any current 
tinnitus.  The examiner opined that it is not likely that the 
hearing loss is related to service.

Since the last final rating decision dated August 2002, the 
appellant has submitted statements concerning his current 
hearing loss disability and its incurrence during the 
bombardment of Pearl Harbor in December 1941.  Additionally, 
VA obtained VA outpatient treatment records dated September 
2002 to April 2004; these records do not address hearing 
loss.

The regulation governing the reopening of claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  Claims filed 
prior to August 29, 2001, must be adjudicated using the 
earlier version.  Claims filed after that date will be 
adjudicated using the revised version.  Because the appellant 
filed his claim in May 2003, the revised version will be 
applied.

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the prior denial there was evidence of hearing 
loss disability, some evidence of a nexus to service, and no 
evidence of hearing loss during service.  The appellant did 
report that he had been wounded in action, but did not report 
that he had hearing loss in service.

Since that determination, the appellant submitted a statement 
in October 2004.  He certified that bombs had fallen 
everywhere and that all of us had suffered hearing loss.  
Unlike the prior statements, the appellant now reports 
hearing loss during service.  In view of the attack on Pearl 
Harbor and the evidence of his wounds during combat, the 
Board accepts his report of noise exposure and hearing loss 
as each is consistent with the nature and circumstances of 
such combat service.  38 U.S.C.A. § 1155 (West 2002).  Base 
upon the reason for the prior denial (absence of hearing loss 
during service), the evidence is new and material; therefore, 
the claim is reopened.  The Board also notes that a layman is 
competent to report a decrease in auditory acuity as that is 
perceived through one of the five senses.

The Board also concludes, as we must, that the appellant has 
now presented satisfactory evidence of hearing loss during 
service.  38 U.S.C.A. § 1154 (West 2002).  The evidence 
establishes that there is a hearing loss disability.  
38 C.F.R. § 3.385 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In regard to a nexus, there are conflicting medical opinions.  
The May 2002 opinion is detailed, however fatally flawed 
because the examiner did not accept that the appellant had 
hearing loss during service.  This violates 38 U.S.C.A. 
§ 1154.  The March 2002 opinion is lacking in specifics, but 
establishes his hearing impairment and a nexus to service.  
In light of 38 U.S.C.A. § 1154, this opinion is more 
convincing.

Based upon the appellant's age and his service during the 
Pearl Harbor attack, the Board shall not remand.  The 
evidence supports the claim and service connection for 
hearing loss disability is granted.  In essence, there is 
current hearing loss disability that is attributable to 
combat service.  38 U.S.C.A. §§ 1110, 1154 (West 2002).


ORDER

The application to reopen the claim for service connection 
for hearing loss disability is granted.

Service connection for hearing loss disability is granted.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


